Citation Nr: 0200804	
Decision Date: 01/23/02    Archive Date: 02/05/02

DOCKET NO.  98-20 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for headaches with dizziness, status post posterior 
fossa decompression surgery for Chiari malformation.

2.  Entitlement to an initial, compensable evaluation for 
chronic sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Herman, Counsel



INTRODUCTION

The veteran had active military service from March 1984 to 
April 1988, from June 1988 to December 1994, and from April 
1996 to June 1998.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal of an August rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  The veteran moved during the pendency of this appeal 
and his claims file was transferred to the Indianapolis RO.

This matter was REMANDED by the undersigned Member of the 
Board in February 2000 for additional development.  The 
matter was returned to the Board for appellate review in 
December 2001.

In the February 2000 REMAND, the Board noted that the issue 
of service connection for a tender scar had not been 
considered by the RO.  The Board referred the issue to the RO 
for appropriate action.  The RO has yet to address this 
issue.  Therefore, it is again referred to the RO for 
appropriate action.  


REMAND

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (recently codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and 
the implementing regulations pertinent to the issues on 
appeal are liberalizing and are therefore applicable to the 
issues on appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

At his December 1998 VA examination, the veteran reported 
that he had enrolled for primary care at the Evansville VA 
Outpatient Center (VAOC) but had yet to be assigned a primary 
care physician.  The veteran's vocational rehabilitation and 
education (VR&E) folder contains several references to the 
veteran actively receiving medical care through the 
Evansville VAOC.  However, to date, there is no indication 
that the RO has attempted to obtain records of that 
treatment.  As VA treatment records are considered to be 
constructively included within the record, and must be 
acquired if material to an issue on appeal, it will be 
necessary to obtain the veteran's current medical records 
prior to a final decision in this case.  See Dunn v. West, 11 
Vet.App. 462 (1998).

Further, in its February 2000 REMAND, the Board noted that, 
in the report of a February 1998 VA neurological examination, 
a VA examiner had opined that the veteran was unemployable at 
the time of the examination as a result of his migraine 
headaches and postural dizziness.  However, the examiner also 
noted that the veteran could be employable in other areas as 
determined by a job counselor.  The Board indicated that 
there would be probative value in obtaining a copy of the 
veteran's VR&E folder.  The VR&E folder was associated with 
the veteran's claims file in May 2000.  There is no 
indication, however, that this evidence was considered by the 
RO.  As some of the information contained in the VR&E folder 
is pertinent to the disabilities at issue, the case must be 
returned to the RO for its review of the aforementioned 
evidence, for readjudicaton, and, if appropriate, discussion 
of the evidence in a supplemental statement of the case.  38 
C.F.R. §§ 19.37, 20.1304 (2000).

In light of these circumstances, this case is REMANDED to the 
RO for the following actions:

1.  The RO should request the veteran to 
identify the names, addresses and 
approximate dates of treatment or 
evaluation for all health care providers, 
VA and private, who may possess 
additional records pertinent to the 
issues on appeal.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims file any medical records 
identified by the veteran which have not 
been secured previously.  The RO should 
make a concerted effort to obtain the 
veteran's treatment records from the 
Evansville VAOC since December 1998.

2.  If the RO is unable to obtain a copy 
of any records identified by the veteran, 
it should so inform the veteran and 
request him to provide a copy of such 
records.

3.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA examination by a 
physician with appropriate expertise to 
determine the current degree of severity 
of the veteran's chronic sinusitis, 
status post rhinoplasty and septoplasty.  
Any indicated studies should be 
performed.  All current manifestations of 
the disability should be identified.  In 
addition, the examiner should elicit 
history from the veteran concerning the 
frequency and severity of any episodes of 
active sinusitis, to include information 
concerning any treatment received for 
active sinusitis.  The examiner should 
also provide an opinion concerning the 
impact of the service-connected 
disability on the veteran's ability to 
work.  The rationale for all opinions 
expressed should also be provided.  The 
claims folders must be made available to 
and reviewed by the examining physician.

4.  The veteran should also be provided a 
VA examination by a neurologist to 
determine the current degree of severity 
of the service-connected headaches with 
dizziness, status post posterior fossa 
decompression surgery for Chiari 
malformation.  All current manifestations 
of the disability should be identified.  
In addition, the examiner should elicit 
history from the veteran concerning the 
frequency and severity of his episodes of 
headaches and dizziness.  Specifically, 
the examiner should determine whether the 
veteran has completely prostrating 
headaches and if so, the length and 
frequency of such episodes.  The examiner 
should provide an opinion concerning the 
etiology of the veteran's dizziness.  The 
examiner should also provide an opinion 
concerning the impact of the service-
connected disability on the veteran's 
ability to work.  The rationale for all 
opinions expressed should also be 
provided.  The claims folders must be 
made available to and reviewed by the 
examining physician.

5.  Then, the RO should review the claims 
folders and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

6.  Then, the RO should undertake any 
other development it deems to be required 
to comply with the notice and duty to 
assist provisions of the VCAA and the 
implementing regulations. 

7.  Then, the RO should readjudicate the 
issues on appeal.  If the benefits sought 
on appeal are not granted to the 
veteran's satisfaction, the RO should 
issue a Supplemental Statement of the 
Case and afford the veteran and his 
representative an appropriate opportunity 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  No action is required of the 
veteran until he is otherwise notified by the RO.  By this 
remand, the Board intimates no opinion, either factual or 
legal, as to any ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


